[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This cause came on to be considered upon the appeal from the trial court, and
It appearing to the Court that the trial court has satisfied the requirements of R.C. 2953.08(A)(2) by having identified one or more factors specified in R.C. 2929.13(B)(1)(a) to (i) as applicable to the appellant, the appellant is barred from pursuing an appeal as of right for the imposition of a less-than-maximum prison term for his fifth-degree felony conviction.
Wherefore, this Court sua sponte dismisses the appeal for lack of jurisdiction.
It is further Ordered that a certified copy of this judgment shall constitute the mandate to the trial court pursuant to Rule 27, Ohio Rules of Appellate Procedure.
Gorman, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.